Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 25, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly admitted into evidence, on the People’s rebuttal case, the testimony of a forensic psychiatrist, who recounted certain out-of-court statements made to him by the defendant’s cousin. Inasmuch as the cousin’s statements formed a basis of the expert’s professional opinion, the testimony was permissibly received into evidence (see, CPL 60.55 [1]; see also, People v Rudd, 196 AD2d 666, 667). Moreover, since the defendant had knowledge of the statements, they did not constitute Brady material (see, People v Rodriguez, 223 AD2d 605, 606; People v Buxton, 189 AD2d 996, 997; see also, People v Fein, 18 NY2d 162).
The defendant’s contention that he was deprived of his right to be present at a material stage of the trial is without merit (see, People v Velasco, 77 NY2d 469; People v Patti, 229 AD2d 506; People v Miranda, 213 AD2d 560).
*377The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J. P., Thompson, Friedmann and McGinity, JJ., concur.